Citation Nr: 1516465	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.  He died in November 2011 and his surviving spouse is the appellant in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

In September 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Regional Office (RO) in Louisville, Kentucky.  A transcript of the hearing is associated with the record. 

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in the Virtual VA file reveals that, aside from the transcript from the September 2013 hearing, a copy of which has been physically added to the record, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.  
 
  
FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1968. 

2.  The Veteran was still married to the appellant at the time of his death. 

3.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received.

CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, the Board notes that it appears that the appellant was not provided with pre-adjudicatory VCAA notice regarding her claim for death pension.  However, she was informed of the basis for the denial of benefits in the August 2012 decision and May 2013 statement of the case, which explained that her income, minus medical expenses, exceeded the applicable statutory levels for the applicable time periods.  Therefore, the Board finds that, based on such notices, a reasonable person could be expected to understand the information and evidence necessary to substantiate the appellant's claim for death pension.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served").  Furthermore, as there is no question that she is entitled to recognition as the Veteran's surviving spouse, no prejudice results as a lack of VCAA notice on such aspect of her claim.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004. 

Here, the essential and dispositive facts are not in dispute. Accordingly, for the reasons stated here, because a reasonable person could be expected to understand from the notices provided during the course of the appeal what was needed to substantiate the claim and the undisputed facts preclude the appellant's eligibility for death pension benefits, there is no prejudice to her as a result of the agency of original jurisdiction (AOJ) failing to provide her with the required pre-adjudication VCAA notice.

Additionally, in September 2013, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the appellant's income and expenses for the time period in question, to specifically include whether there were any medical expenses not previously considered that could be possibly be used to offset income for the period in question.  No additional evidence relating to this claim was identified or submitted at the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

In December 2011, the appellant filed a VA Form 21-534, claim for death benefits to (to include death pension).  Copies of the marriage and death certificates were attached to the claim.  On this application, the appellant did not disclose complete net worth and income information, but did report monthly Social Security Administration (SSA) benefits of $799 and additional $1,100 of monthly "Disability" benefits.  She reported expenses of a $110 monthly Medicare deduction and $7,888 in funeral expenses.  

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disability(ies), as long as the Veteran served for the required period of time during wartime subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Here, the Veteran served during a recognized period of war, World War II, for more than the period of time required (90 days) for the benefit in question.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.2(d). 

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b); see also United States v. Windsor, 570 U.S. ___ , 133 S.Ct. 2675 (2013) (holding that Section 3 of the Defense of Marriage Act (DOMA), which codified non-recognition of same-sex marriages for all federal purposes, was unconstitutional as a deprivation of the equal liberty of persons that is protected by the Fifth Amendment. Although the matter of same sex marriage is not at issue in this appeal, it appears that VA's definition of "surviving spouse" is unconstitutional. Indeed, the Title 38 provisions defining a spouse as a person of the opposite sex are substantively identical to definition in Section 3 of DOMA that the Supreme Court declared unconstitutional).

In the instant case, the Veteran and appellant were married in December 1968, and there is no indication that they were not continuously cohabitating and married until the time of the Veteran's death in November 2011, as reflected by the death certificate and other evidence of record.  The appellant has not claimed having one or more dependent children. 

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21. The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

For 2011, the MAPR for a surviving spouse without a dependent child was $8,219.00.  For 2012, the MAPR for a surviving spouse without a dependent child was $8,359.00.  See M21-1, Part I, Appendix B.  See M21-1, Part I, Appendix B.

Following an August 2012 determination by the PMC that the appellant's income was excessive for the purpose of death pension benefits, an August 2012 letter to the appellant informing her of this denial, and the May 2013 Statement of the Case, explained that evidence revealed income of $23,572 for 2011 for the purposes of entitlement to death pension, exceeding the maximum annual death pension limit set by law.  Specifically, annual SSA income of $11,278 and an annual retirement benefit of 13,200, with a reduction of $906 in (allowable) Medicare Part B premiums, combined to reach that total.  (It was explained that only those premiums in excess of $410-which represented 5% of her MAPR rate of $8,219 in 2011-could be used to offset income).  

The record reflects that no additional or more updated information of any significance has been provided by the appellant, despite being provided forms attached to the August 2012 letter in which she was to list information as to relevant expenses to offset her income.  In this regard, she testified that she received Social Security benefits and a disability retirement for herself, as well as $544 from Social Security and a total of $360 in pension benefits for the deceased Veteran, which, based on the previously provided amounts of Social Security and disability retirement income, still exceeds the applicable statutory levels for the applicable time periods.  Additionally, she only reported de minimis medical expenses associated with an eyeglass prescription at the hearing before the undersigned that would not change the determination by the PMC.  In short, and having independently reviewed the pertinent information, the Board must come to the same conclusion as the PMC that the appellant's income exceeds the MAPR for the time in question, and she is thus not eligible for death pension benefits because of excessive income.

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received.  While the undersigned is sympathetic to the assertions of the appellant as to the "equitable" nature of the applicable provisions, to include as submitted in sworn testimony, the Board is bound by these legal provisions.  38 U.S.C.A. § 7104(c).  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In short, because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits. Therefore, her claim must be denied. 


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


